DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-9 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-3,8-9 of U.S. Patent No. 11,272,208 and patented claims 4-6 of U.S. Patent No.  9,420,294, either alone or in combination. Although the claims at issue are not identical in terms of wording, the scope and novel features of the claims are the same and directed to the same invention, the differences are obvious variation, which are not patentably distinct from each other, please see below;
17/577830
US 11,272208 and 9,420,294
1. An image encoding method performed by an encoding apparatus, the method comprising: deriving a prediction mode of a current block as an intra planar prediction mode; deriving neighboring reference samples of the current block, wherein the reference samples includes left reference samples and upper reference samples; deriving a prediction sample of the current block based on the neighboring reference samples; generating information on the prediction mode; and encoding image information including the information on the prediction mode, wherein the prediction sample is derived based on bi-linear interpolation using 4 reference samples among the neighboring reference samples, wherein the 4 reference samples includes a first reference sample located in the same row with the prediction sample, a second reference sample located in a lower side of the first reference sample, a third reference sample located in a same column with the prediction sample, and a fourth reference sample located in a right side of the third reference sample, wherein, the second reference sample is derived by using a sample located in a lower side of a lowest sample among the left reference samples adjacent to a left boundary of the current block, and the fourth reference sample is derived by using a sample located in a right side of a right-most sample among the upper reference samples adjacent to an upper boundary of the current block.
1. A video encoding method performed by an encoding apparatus, the method comprising: determining, by the encoding apparatus, an intra prediction mode for a current block as an intra planar prediction mode; deriving, by the encoding apparatus, neighboring reference samples including left reference samples and upper reference samples for the current block; generating, by the encoding apparatus, a prediction sample of the current block based on the neighboring reference samples and the intra planar prediction mode; and encoding information on the intra prediction mode, wherein the prediction sample of the current block is derived based on 4 reference samples among the neighboring reference samples, wherein the 4 reference samples include a first reference sample located in a same row with the prediction sample, a second reference sample located in a lower side of the first reference sample, a third reference sample located in the same column with the prediction sample, and a fourth reference sample located in a right side of the third reference sample, wherein the second reference sample is derived based on a sample located in a lower side of a lowest sample among the left reference samples adjacent to a left boundary of the current block, and the fourth reference sample is derived based on a sample located in a right side of a right-most sample among the upper reference samples adjacent to an upper boundary of the current block. Bi-linear interpolation using 4 reference samples disclosed in patented claim 1 of ‘294.
2. The method of claim 1, wherein the second reference sample is derived by applying filtering using adjacent samples of the second reference sample, and the fourth reference sample is filtered by using adjacent samples of the fourth reference sample.
2. The method of claim 1, wherein the second reference sample is derived by applying filtering using the sample located in the lower side of the lowest sample among the left reference samples adjacent to the left boundary of the current block, and wherein the fourth reference sample is filtered by using the sample located in the right side of the right-most sample among the upper reference samples adjacent to the upper boundary of the current block.
3. The method of claim 1, wherein based on a case where a location of the second reference sample is specified by (−1, y) and a location of the fourth reference sample is specified by (x, −1), a value of the second reference sample and a value of the fourth reference sample are derived by using the following equations,
L′={P(−1,y−1)+2×P(−1,y)+P(−1,y+1)+2}/4,
T′={P(x−1,−1)+2×P(x,−1)+P(x+1,−1)+2}/4, where, L′ represents the value of the second reference sample, T′ represents the value of the fourth reference sample, and P represents a sample value of a corresponding location.

3. The method of claim 1, wherein when a location of the second reference sample is specified by (−1, y) and a location of the fourth reference sample is specified by (x, −1), a value of the second reference sample and a value of the fourth reference sample are derived by using the following equations,
L′={P(−1,y−1)+2×P(−1,y)+P(−1,y+1)+2}/4,
T′={P(x−1,−1)+2×P(x,−1)+P(x+1,−1)+2}/4, where, L′ represents the value of the second reference sample, T′ represents the value of the fourth reference sample, and P represents a sample value of a corresponding location.
4. The method of claim 2, wherein the adjacent samples of the fourth reference sample which is an nth upper reference sample include an (n-l)th upper reference sample and an (n+1)th upper reference sample.
4. The video decoding method of claim 2, wherein the adjacent samples of the fourth reference sample which is an nth upper reference sample include an (n−1)th upper reference sample and an (n+1)th upper reference sample, of ‘294.
5. The method of claim 2, wherein the adjacent samples of the second reference sample which is an nth left reference sample include an (n-1)th left reference sample and an (n+1)th left reference sample.
5. The video decoding method of claim 2, wherein the adjacent samples of the second reference sample which is an nth left reference pixel include an (n−1)th left reference sample and an (n+1)th left reference sample, of ‘294.
6. The method of claim 4, wherein a 3-tap filter is applied to the fourth reference sample, wherein the 3-tap filter has a weight of 1 to the (n-1)th upper reference sample, a weight of 2 to the fourth reference sample, and a weight of 1 to the (n+1)th upper reference sample.
6. The video decoding method of claim 4, wherein a 3-tap filter is applied to the fourth reference sample, wherein the 3-tap filter has a weight of 1 to the (n+1)th upper reference sample, a weight of 2 to the fourth reference sample, and a weight of 1 to the (n+1)th upper reference sample, of ‘294.
7. The method of claim 5, wherein a 3-tap filter is applied to the second reference sample, wherein the 3-tap filter has a weight of I to the (n-1)th left reference sample, a weight of 2 to the second reference sample, and a weight of 1 to the (n+1)th left reference sample.
8. The method of claim 7, wherein a 3-tap filter is applied to the second reference sample, wherein the 3-tap filter has a weight of 1 to the reference sample which is adjacent to a lower side of the second reference sample, a weight of 2 to the second reference sample, and a weight of 1 to the reference sample which is adjacent to an upper side of the second reference sample.
8. A non-transitory computer readable storage medium storing a bitstream generated by an image encoding method, the method comprising: deriving a prediction mode of a current block as an intra planar prediction mode; deriving neighboring reference samples of the current block, wherein the reference samples includes left reference samples and upper reference samples, deriving a prediction sample of the current block based on the neighboring reference samples; 26Attorney Docket No.: 21613-0090007 Client Ref. No.: BPP2011-0439USC6 generating information on the prediction mode; and encoding image information including the information on the prediction mode to generate the bitstream, wherein the prediction sample is derived based on bi-linear interpolation using 4 reference samples among the neighboring reference samples, wherein the 4 reference samples includes a first reference sample located in the same row with the prediction sample, a second reference sample located in a lower side of the first reference sample, a third reference sample located in a same column with the prediction sample, and a fourth reference sample located in a right side of the third reference sample, wherein, the second reference sample is derived by using a sample located in a lower side of a lowest sample among the left reference samples adjacent to a left boundary of the current block, and the fourth reference sample is derived by using a sample located in a right side of a right-most sample among the upper reference samples adjacent to an upper boundary of the current block.
9. A non-transitory computer readable storage medium storing information encoded by a video encoding method of claim 1.
9. A transmission method of data for an image, the method comprising: obtaining a bitstream for the image, wherein the bitstream is generated based on deriving a prediction mode of a current block as an intra planar prediction mode, deriving neighboring reference samples of the current block, wherein the reference samples includes left reference samples and upper reference samples, deriving a prediction sample of the current block based on the neighboring reference samples, generating information on the prediction mode, encoding image information including the information on the prediction mode; and transmitting the data comprising the bitstream, wherein the prediction sample is derived based on bi-linear interpolation using 4 reference samples among the neighboring reference samples, wherein the 4 reference samples includes a first reference sample located in the same row with the prediction sample, a second reference sample located in a lower side of the first reference sample, a third reference sample located in a same column with the prediction sample, and a fourth reference sample located in a right side of the third reference sample, wherein, the second reference sample is derived by using a sample located in a lower side of a lowest sample among the left reference samples adjacent to a left boundary of the current block, and the fourth reference sample is derived by using a sample located in a right side 27Attorney Docket No.: 21613-0090007 Client Ref. No.: BPP20 11-0439USC6 of a right-most sample among the upper reference samples adjacent to an upper boundary of the current block.
Patented claim 1 above.


In view of the above, allowing claims 1-9 of the instant application would result in an unjustified or improper time-wise extension of the “right to exclude” granted by a patent. See In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Feb. Cir. 1993).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482